Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amendment filed on 01/14/2022. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-3 and 5-49 are allowed.

Reasons for Allowance
Claims 1 and 26 are allowable, because the closest arts, Fagundes et al. (hereinafter referred to as Fagundes) (U. S. Pub. No. 2018/0096252 A1), MORDANI et al. (hereinafter referred to as Mordani) (U. S. Pub. No. 2016/0094484A1), and THYAGARAJAN et al. (hereinafter referred to as Thyagarajan) cannot teach or render obvious the elements and limitations, such as, training a machine learning engine based on past events that were generated by one or more Database Management System; the machine learning engine generating database rules that includes a rule to generate a request that indicates database configuration details, a rule that is applicable to a pluggable database or a container database; the rules engine executing, based on the event, said rule to generate the request that indicates the database configuration details; the rules engine sending the request to a request broker and the broker dispatching an asynchronous job based on the request and the asynchronous job configuring a database based on the database configuration details; increasing a confidence score based on the past events; the machine learning engine generating, when the confidence score exceeds a threshold, a second set of database rules that replaces the first set of database rules, etc.
The new claims 28-49 added the limitations, such as, the rules engine comprising a template engine, integrity check of the database, the database configuration specifying an amount of processor cores, executing a nearest neighbor algorithm, cloning the pluggable database into a  second container database, training the machine learning engine comprises adjusting a weight associated with the attribute, the database configuration being generated based on a particular database tenant, the rules 
The novelty of claimed invention is based on the facts that training a machine learning engine is based on the past events that were generated by one or more DBMSs, and the machine learning engine is generating database rules that indicates database configuration details, that are applicable to pluggable database and container database, and the engine is sending the request to a request broker, the broker dispatching an asynchronous job based on the request, and the asynchronous job configuring database based on the configuration details.
Fagundes teaches database configuration and machine learning,  Mordani teaches pluggable database, THYAGARAJAN teaches asynchronous job request, and request broker. However, the combination or arts lacks the motivation for combination and the four arts, either in combination and alone, cannot teach the amended independent claim 1 or claim 26 limitations.
Further, by continual thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Hinshaw (U. S. Patent. No. 7634477B2) teaches asymmetric data streaming architecture having autonomous and asynchronous job processing unit. Davis et al. (U. S. Pub. No. 2004/0024888A1) teaches systems and methods for managing web content and behavior rules engine. Joyce et al. (U.S. Patent. No. 7406515B1) teaches system and method for automated and customizable agent availability and task assignment management.
Dependent claims 1-3, 5-25 and 27-49 depend on now allowed independent claims 1 and 26, and are therefore allowed.


Drawings
The drawings were received on September 19, 2018. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Thursday, ET 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


John Fan
/J. F. /
Examiner, Art Unit 2454
02/18/2022